Citation Nr: 1453537	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-31 804	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine, to include degenerative joint disease, to include as secondary to the service-connected right foot disability.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a disability of the lumbar spine and the service-connected right foot disability.

3.  Entitlement to total disability rating for compensation based upon individual unemployability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1983 to May 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2012 and December 2013, the Board remanded the case for further development.

The issue of entitlement to service connection for depression has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
In August 2014, the Veteran submitted a claim for retroactive compensation at the rate for dependents.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

The issue of entitlement to a total disability rating based on individual unemployability is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The current disability of the lumbar spine was not affirmatively shown to have had onset during service; degenerative joint disease was not manifested to a compensable degree within one year from the date of separation from service; the current disability of the lumbar spine, first shown after service beyond the one year presumptive period for degenerative joint disease as a chronic disease, is unrelated to an injury, disease, or event; and the current disability of the lumbar spine is not proximately due to or aggravated by the service-connected right foot disability.

2.  The current psychiatric disorder was not affirmatively shown to have had onset during service; the current psychiatric disorder is unrelated to an injury, disease, or event in service; and the current psychiatric disorder is not proximately due to or aggravated by the service-connected right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the lumbar spine have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided the Veteran pre-adjudication VCAA notice by letters in May 2005 and March 2006.  As for content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini, 18 Vet. App. 112 (pre-adjudication VCAA notice); and of Dingess, 19 Vet. App. 473 (notice of the elements of the claim). 







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.

The Veteran was afforded VA examinations in January 1985, April 2006,  December 2010, September 2012, and January 2014. 

In a statement in May 2014, the Veteran asserts that the April 2006, December 2010, and September 2012 medical opinions pertaining to the lumbar spine are inadequate for rating purposes.  

As to the April 2006 and December 2010 medical opinions, the Veteran stated that one VA examiner was biased, because an opinion on gait could not be made in the space of the 10 foot examination room. 

The Board finds that the April 2006 and December 2010 VA medical opinions are adequate in order to evaluate the Veteran's disability of the lumbar spine as opinions were based on a thorough review of the claim file, interview with the Veteran, and physical examination.  Moreover, the VA examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Thus, the April 2006 and December 2010 VA medical opinions are adequate.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

As to the September 2012 medical opinion, the Veteran stated that the VA examiner's supervisor would not allow him to render a favorable medical opinion.  The Board finds that this contention is devoid of evidentiary support or merit.  






As the April 2006, December 2010, and September 2012 VA medical examinations were based on a review of the Veteran's history and as the disabilities were described in sufficient detail such that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Service Connection

Law and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 




For the showing of chronic disease, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connation is also warranted for a disability that is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease, such as degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.


When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

A Disability of the Lumbar Spine

Evidence 

The Veteran served on active duty from February 1983 to May 1984.  Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of a lumbar spine disability. 

On VA examination in January 1985, the Veteran complained of low back pain.  The VA examiner determined that the Veteran's back was normal.

In 1993, the Veteran reported low back pain for the past two to three years.  

In 1996, the Veteran underwent lumbar hemilaminectomy, decompression, discectomy.  The pre-operative diagnosis was herniated lumbar disk with lumbar stenosis.  



In November 2002, the Veteran reported low back pain with gradual onset in 1985.  X-rays revealed degenerative joint disease.

In September 2004, VA received the Veteran's claim for service connection for a lumbar spine disability, which he related to his service-connected right foot disability.

On VA examination in April 2006, a VA examiner explained that although an argument can be made that gait abnormalities that require significant, sustained displacement of the center of gravity, such as a very pronounced leg length deficiency with lateral bending, can be associated with asymmetric pressure across the disc, the Veteran has a gait deviation with does not perturb the center of gravity.  The examiner further explained that to provide forefoot pressure, the Veteran walks with stance very minimally short on the affected right leg, but trunk alignment is maintained in the midline.  

The VA examiner opined that the Veteran's service-connected foot disability was not related in any way to the lumbar spine disability.  The VA examiner noted that the Veteran has a long history of construction work, which required lifting and carrying heavy loads, and contact sports, including collegiate football.  The VA examiner opined that the activities had more likely been the cause the Veteran's current lumbar spine disability.  The examiner further opined that the Veteran's decreased foot activity, due to pain, has actually offered some protection to the Veteran's spine. 

On VA examination in December 2010, a VA examiner opined that it is less likely as not that the Veteran's disability of the lumbar spine was aggravated by his right foot disability.  The rationale was that the Veteran has extensive degenerative disease, documented by MRI and there is a strong genetic component, with reported disc disease in his father and siblings.  




The VA examiner noted that the Veteran has been exposed to heavy labor more out of the military than in military service, which was shortened by the noted foot condition, and that he played contact sports for recreation after his military service.  The VA examiner opined that gait shows very little perturbation in the center of gravity, and thus, it would be unlikely to affect the documented disc disease.  The VA examiner also noted that the decrease in activity related to foot pain has actually offered some protection to the Veteran's spine.

On VA examination in September 2012, a VA examiner opined that it is less likely as not that the Veteran's current disability of the lumbar spine is related to an injury, disease, or event in service.  The rationale was that medical literature indicates that the Veteran's history of diffuse degenerative disc and joint diseases is consistent with genetic predisposition to disc disease.  The VA examiner emphasized that the presence of this condition in the first degree family members supports a genetic component to the disc disease.  The VA examiner opined the Veteran's military service exerted less stress on his spine than usual because he had a physical profile and was ultimately discharged after a little over one year because of his right foot disability.  

On VA examination in January 2014, the VA examiner agreed with the April 2006 and September 2012 VA medical opinions.  Initially, the VA examiner noted that the examining physician who conducted the April 2006 and September 2012 VA medical examinations is a subject-matter expert in musculoskeletal disorders.  He explained how both of the opinions ruled-out causal relationships between the current disability of the lumbar spine and service and the service-connected foot disability.  The VA examiner also explained how the opinions ruled-out aggravation by service or a service-connected disability.  Additionally, the VA examiner was unable to locate any updated medical information that would negate the April 2006 and September 2012 VA medical opinions.





Analysis

The Veteran asserts that the current lumbar spine disability, to include degenerative joint disease, is related to his service-connected right foot disability.  See, e.g., Claim (Sept. 21, 2004).

Degenerative joint disease is a form of arthritis.  For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as arthritis, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if arthritis becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  As arthritis, which must be diagnosed by x-ray, was initially diagnosed in November 2002, more than one year after separation from service in May 1984, arthritis is no presumed to have been incurred in service.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

As arthritis is a chronic disease, arthritis is also subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b), but degenerative disc disease is not on the list of chronic diseases. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)). 


During service, the Veteran did not complain of back problems and treatment records lack documentation of the combination of manifestations sufficient to identify the current degenerative joint disease of the lumbar spine.  

As chronicity is not shown, service connection may be established by continuity of symptomatology after service.  Continuity of symptomatology requires evidence of a nexus between the current degenerative joint disease of the lumbar spine and the post-service symptoms.

The Veteran is competent to describe back pain since service, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

To this extent, the Veteran's lay statements of back pain since service are competent evidence of post-service continuity of symptomatology.  The Veteran asserts that his current disability of the lumbar spine is a continuation of the symptoms he experienced during service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Jandreau, 492 F.3d at 1377. 




The question then is whether the Veteran, as a lay person, is competent to offer an opinion on the causal relationship or nexus between the current degenerative joint disease and his post service symptomatology. 

The current degenerative joint disease of the lumbar spine is not a simple medical condition that the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the current disability of the lumbar spine, including degenerative joint disease and degenerative disc disease.

Also the current disability of the lumbar spine is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, the current disability of the lumbar spine is an internal processes more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the current disability of the lumbar spine is not a type of condition under case law that has been found to be capable of lay observation. 






As the current disability of the lumbar spine is not the type that can be identified based on personal observation, either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disability of the lumbar spine and the continuity of symptoms that the Veteran avers.  For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disability of the lumbar spine and the post-service symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of back problems and the record is devoid of competent medical evidence suggesting that the Veteran's current disability of the lumbar spine was affirmatively shown to have been present during service.  Accordingly, service connection is not warranted on the basis of 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, which may be accomplished by affirmatively showing inception or aggravation during service.).





Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service or was caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303(d), 3.310.

Where, as here, there is a question related to the etiology of the current disability of the lumbar spine, not capable of lay observation, to the extent the Veteran's lay evidence is offered as proof that the current disability was incurred in service or is related to a service-connected disability, the Veteran's evidence is not competent evidence, and lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

As the Veteran's lay evidence is not competent evidence on the material issue of fact, pertaining to a post service diagnosis, applying 38 C.F.R. § 3.303(d), the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The only competent medical evidence of record pertaining to etiology of the current disability of the lumbar spine are the VA medical opinions dated in April 2006, December 2010, September 2012, and January 2014.

The VA examiners agreed that the Veteran's current disability of the lumbar spine is not related to service or the Veteran's service-connected right foot disability.  The examiners noted that the Veteran was genetically predisposed to the current disability of the lumbar spine and that his decreased activity due to the right foot in and since service has actually protected his spine for further aggravation.  



The examiners also agreed that the current disability of the lumbar spine is likely due to years of construction work and contact sports after service.  These opinions constitute competent and persuasive medical evidence with respect to the etiology of the Veteran's current disability of the lumbar spine, which opposes rather than supports the claim.

The opinions were rendered by medical professionals, one of whom has been regarded as a subject matter expert in the field of musculoskeletal disorders, who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  The Board therefore finds that the Veteran's lay evidence in describing symptoms of back pain in service and since, which is capable of lay observation, is outweighed by the competent medical evidence.

As there is no competent lay evidence on the material issue of fact, namely, a nexus to service or the service-connected right foot disability and no medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A Psychiatric Disorder

Evidence 

Private medical records show that the Veteran has been treated for depression and anxiety since he divorced his wife in 1999. 

On mental health examinations in February 2000 and March 2000, the Veteran reported that he had been stressed out because of his divorce and custody battle.  



In September 2004, VA received the Veteran's claim for service connection for a depression, which he related to his nonservice-connected disability of the lumbar spine and his service-connected right foot disability.

In May 2005, the Veteran's friends submitted identical statements that the Veteran had been depressed about the recent deterioration of his health, his finances, and his inability to engage in hobbies.

On Social Security Administration (SSA) psychiatric examination in September 2007, the Veteran reported that he was down about his health.  The examiner diagnosed adjustment disorder with depressed features versus depressive disorder not otherwise specified, but did not address the etiology of the disorder.

On VA examination in December 2010, the VA examiner diagnosed anxiety and depression.  The examiner opined that psychiatric disorders were less likely as not (less than 50/50 probability) caused or aggravated by a service-connected disability, to include the right foot disability.  As to aggravation, the rationale was that he Veteran's baseline symptoms have not increased.  As to causation, the rationale was that the foot disability did not preclude maintaining gainful employment in various fields of endeavor (social work, sales, self-employment) or hobbies.  The VA examiner noted that the Veteran's initial treatment for depression in 1999 cited divorce as a major contributing factor.

Analysis

The Veteran asserts that his current psychiatric disorder, to include depression and anxiety, is due to degenerative disc disease and degenerative joint disease of the lumbar spine and the service-connected right foot disability.

Initially, the Board notes that service connection is not warranted for a disability that is proximately due to or aggravated by a nonservice-connected disability.  



Rather, service connection is warranted for a disability that is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  Therefore, service connection for a psychiatric disorder is not warranted on the basis that it is due to the Veteran's nonservice-connected disability of the lumbar spine.

The Board notes that the Veteran does not contend and the record does not suggest that the current psychiatric disorder was affirmatively shown to have been present during service.  Accordingly, service connection is not warranted on the basis of 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).

As the Veteran's psychiatric disorder is not on the list of chronic diseases, it is not subject to service connection by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d 1338-40.

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service or was caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303(d), 3.310.

The Veteran, his family, and his friends are competent to describe anxiety and depression, which are in the realm of their personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71. 

The Veteran, his family, and his friends are competent to offer an opinion on a simple medical condition.  Davidson, 581 F.3d at 1316.  A simple medical condition is one capable of lay observation.  Jandreau, at 1377. 

The question then is whether the Veteran, his family, and his friends, as lay persons, are competent to offer an opinion on the etiology of his current psychiatric disorder.



The current psychiatric disorder is not a simple medical condition that the Veteran, his family, and his friends are competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran, his family, or his friends are otherwise qualified through specialized education, training, or experience to identify the current psychiatric disorder, including depression and anxiety.

Also the current psychiatric disorder is not a type of condition under case law that has been found to be capable of lay observation.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition). 

As the current psychiatric disorder is not capable of lay observation under 38 C.F.R. § 4.125 or by case law, the disorder is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a psychiatric disorder. 

As the current psychiatric disorder is not the type that can be identified based on personal observation, either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran, his family, or his friends are otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current psychiatric disorder and the right foot disability that they aver.  For these reasons, the lay opinions of the Veteran, his family, and his friends are not competent evidence of a causal relationship or nexus between the current psychiatric disorder and the right foot disability. 


Since their lay opinions are not competent evidence, their lay opinions are excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on direct or secondary service connection.

As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

As the lay opinions of the Veteran, his family, and his friends are not competent evidence pertaining to the etiology of his current psychiatric disorder, applying 38 C.F.R. §§ 3.303(d) and 3.310, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The only competent medical evidence of record pertaining to the etiology of the Veteran's psychiatric disorder is the VA medical opinion dated in December 2010.

The December 2010 VA examiner explained that the current psychiatric disorder is not caused by the Veteran's service and was not caused or aggravated by his service-connected foot disability.  Instead, the VA examiner suggests that the current psychiatric disability was incurred 1999 as a result of the Veteran's divorce and subsequent custody battle.  

The opinion was rendered by a physician, who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  





As there is no competent lay evidence on the material issue of fact, namely, a nexus to service or a service-connected disability, and no medical evidence in favor of the claim, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability of the lumbar spine to include degenerative joint to include as secondary to the service-connected right foot disability is denied.

Service connection for a psychiatric disorder to include as secondary to a disability of the lumbar spine and the service-connected right foot disability is denied.


REMAND

The Veteran seeks a total disability rating based on individual unemployability.

The Board finds that further development is needed as the evidence of record is insufficient to decide whether the Veteran's service-connected disabilities, namely headaches, preclude sedentary work. 

On Social Security Administration (SSA) psychiatric examination in September 2007, the Veteran reported that he currently ran a home improvement business and that he had no problems reporting to work, but that he frequently had to contract the physical labor.    

On VA headache examination in December 2010, the Veteran reported that he had not been able to work since he quit his home improvement business in 2005.






On VA cervical spine examination in January 2014, the Veteran reported that he had not been able to work since he quit his home improvement business in 2004.

On the Veteran's application for increased compensation based on unemployability in August 2014, he reported that he became too disabled to work in January 2000; that his last full time employment was November 2001 and that he worked part-time in 2008 as a social worker. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to clarify the dates of his prior employment.

2.  Then have the Veteran's file reviewed by a VA medical professional for an opinion on whether the service-connected disabilities impact the Veteran's ability to do physical or sedentary work.

3.  After the above development, adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


